Citation Nr: 1732369	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1986 to October 1986, July 1987 to September 1991, and in the United States Army from March 2003 to June 2004, including service in Kuwait and Iraq.  He had additional service in Alabama Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal rests with the RO in Montgomery, Alabama.

In February 2015, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In June 2015, the Board remanded the appeal for additional development.

Additional VA treatment records were associated with the claims file following the most recent November 2015 Supplemental Statement of the Case (SSOC), but are redundant of evidence already of record; thus, no waiver of agency of original jurisdiction (AOJ) consideration is necessary.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's hypothyroidism did not have its onset in service and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thyroid disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran does not assert that his current thyroid disorder had its onset during active duty or a period of active duty for training (ACDUTRA).  See April 2011 VA Form 21-526, noting an onset of thyroid problems in 2010.  Instead, he maintains that his thyroid disorder is a result of immunizations, to include an Anthrax immunization, received during active duty.  See March 2012 Notice of Disagreement (NOD); February 2015 Board Hearing Transcript (Tr.) at 11-12. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Here, VA medical records show that the Veteran has a current diagnosis of hypothyroidism, satisfying element one of service connection.  See, e.g., VA treatment dated April 2010.  

Regarding element two, his service treatment records from his first two periods of active duty have been determined to be unavailable.  See February 2012 Formal Finding on the Unavailability of Service Treatment Records.  The RO took all appropriate action to obtain these records, and the Veteran has not submitted any additional service treatment records.  However, service immunization records from his third period of active duty service show that he received immunizations to include hepatitis A, typhoid, anthrax, influenza, smallpox, and meningo in March 2003.  Thus, the second element of service connection is also established as to his receipt of in-service immunizations, but not the presence of a thyroid disorder.  In this regard, the first clinical evidence of hypothyroidism is a VA treatment record dated in August 2009 that revealed elevated thyroid-stimulating hormone (TSH).  A diagnosis of hypothyroidism was provided in April 2010.  There is no clinical or objective lay evidence of any earlier thyroid problems following active service.  The absence of any objective clinical evidence or lay evidence of thyroid symptoms for approximately 5 years after the Veteran's separation from active service in June 2004 weighs against a finding that his current thyroid disorder was present during service or in the years immediately following service. 

Regarding the final element, nexus, in September 2015, a VA physician opined that the Veteran's onset of thyroid problems years after military service is at least as likely as not a "life event" unrelated to military service, exposures, or vaccinations.  Further, the examiner explained that there are anecdotal suggested links between thyroid problems and the anthrax vaccine, however such links are not medically supported.  The examiner cited to medical journal evidence that "did not definitively link any serious unexpected risk to this [anthrax] vaccine, and review of death and serious reports did not show a distinctive pattern indicative of a causal relationship to AVA [anthrax] vaccination."

The September 2015 examiner offered a cogent rationale in support of her conclusion, citing medical studies and epidemiologic data as well as the specifics of the Veteran's in-service immunizations and the onset of the Veteran's disease process.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no competent opinion to the contrary.  To the extent the Veteran asserts that his thyroid disorder is a result of in-service immunizations, he is not competent to do so, as opining on the etiology of thyroid problems requires medical expertise he does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the Veteran's testimony that sometime in 2009, a VA treatment provider, Dr. M., suggested that the Veteran's thyroid disorder was a result of in-service immunizations.  See February 2015 Board Hearing Tr. at 12.  However, Dr. M. did not document this opinion in the Veteran's treatment records, and the Veteran offered no rationale for Dr. M.'s conclusion.  Thus, while the Veteran is competent to report what Dr. M. told him, without any underlying rationale for that conclusion, the Board finds the Veteran's report of a nexus by his VA physician is of limited probative value, and is outweighed by the detailed opinion of the September 2015 VA examiner.  
Accordingly, the third element is not established, and service connection is not warranted for a thyroid disorder.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a thyroid disorder is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


